Title: To George Washington from William Davy, 24 December 1794
From: Davy, William
To: Washington, George


        
          Germantown [Pa.] Decr 24th 1794
        
        To His Excellency George Washington Esqr. President of the united States of America, the following Statement is with great Respect addressed by His most Obedient Humble Servant William Davy Late of Crediton, Devon, England.
        Bred up in an extensive Manufactory of Woollen Goods in England, I have devoted myself to the Study of its different Branches & Operations. during the last seventeen Years I possessed, & successfully directed, an Establishment of this kind, as compleat as the latest Improvements could make it. The political Situation however, of Europe, portending the most extensive Calamities; & the severe Oppressions which have been allready exercised on certain Descriptions of valuable Members of Society in Britain, gave full Energy to the Predeliction which (I trust on well founded Principles) I had long entertain’d for this Country; Here, with a large Family, I sought, & am thankfull for having obtain’d a happy Asylum.
        On my Arrival in America my first Views were directed to Commerce, & Agriculture, in investigating these, much very interesting, & unexpected Information, arose on the Subject of Manufactures, allso; which, with the Advice of many Friends, induced me farther to pursue through various Channels the most diligent Enquiries on an Object so interesting to myself, & to this Country; to whose Prosperity I wish by the Exertion of my best Abilities to contribute; & differing as I do, from those who avow “an Enmity to the Manufacturing System” I am happy in giving my decided Opinion, that as America, now more than ever may

expect, from the actual, & impending Calamities of Europe, to want, so she possesses amply, the Means of establishing & the Resources for extending, the Manufacture of Woollen Goods, on a very large Scale. It must however be admitted that many Difficulties, & great hazards will arise on the first Establishment of Manufactories on European Systems, & considerable Disappointment, & heavy Losses must be calculated on, by the first Adventurer, who if left to encounter them alone & unsupported, will become the Victim of these natural & unavoidable Circumstances; Wherefore (aware as I am that National, & Subscription Manufactories regulated by Committees, (not themselves Manufacturers) never have & never will succeed—Yet) I am convinced, that the fostering Hand of Government, & the Generosity of the State must be extended to secure Prosperity to the Exertions, & Abilities, of such Individuals as may first venture on a New Manufactory, in a New Country.
        Much indeed will depend on the Situation decided on, for a Manufactory; & the Articles at first manufactured.
        As to Situation, that must be preferred in which the greatest local Advantages are concentrated, & where every necessary Article can with the greatest Facility be procured; A very large Proportion of the Wool grown in America gets into the Hands of the Skin Dressers in the large Cities, Oyl, Dye stuffs &c. must be procured from Sea Ports, If therefore Manufactories are at first establish’d at a Distance from them, the Difficulties will be proportionably increased, & their Failure render’d allmost certain. whereas by being first fix’d, near to such large Sea Ports, & in a populous Neighborhood, they will enjoy the best natural Means of Success—& in time they will spread & flourish, in more distant Places as thier Improvements proceed; too much Stress cannot be laid on this Truth; for want of attending to it, & by being influenced by one Advantage only, A good Mill Seat, important as that is, many Entreprizes have fail’d, & will fail in America.
        The Articles that can be most advantageously manufactured in America, are those requiring the least proportion of manual Labour—& particularly such Labour, the Price of which, most nearly approaches to that paid in Europe & several such Articles there are, for which the Wool of America is well calculated, as stockings, Flannells, Beavers, Serges, & Cloth Serges. I will now

state the Reasons inducing me to declare that America possesses, the Means for establishing, & the Resources for extending the Manufacture of Woollens.
        The Staple Article required is Wool, the Appendages are Soap, Olive Oyl, & Dye Stuffs.
        For the Utensils, Timber, Cast, & wrought Iron; Copper; Wire; twine; Leather; & Presspaper are wanted.
        The best Power that can be applied to the necessary Machinery is Water & to direct this, as well as for the Processes to which Machinery cannot be applied, a considerable Portion of Manual Labour will be requisite.
        From the Skin Dressers of New York & Philadelphia I have collected sufficient Data for the following Calculation,
        
          
            
            
            lbs.
          
          
            The Wooll collected annually by those of New York amounts to 

            30,000
          
          
            
            of Philadelphia             
            40,000
          
          
            
            Of Baltimore  
            20,000
          
          
            
            lbs.—
            90,000
          
        
        Supposing this to be one fourth proportion of the Sheep killed annually, in the U:S: (many of these Skins are brought from considerable Distances) the whole Quantity collected in this Way amounts to 360,000 lbs. & the Sheep kill’d, bearg a Proportion of two to one, to those which are shorn, the total Produce may at this low Estimate be therefore counted at 540,000 lbs., Annually—in this Calculation it is consider’d that New England & Rhode Island grow much more than the Average of other States, This is a Quantity from which may be selected a very ample supply of such as is good, for a very large Manufactory, admitting that its Consumption amounts to 300000 lbs. or 958 lbs. daily. The best Quallity of Wool, I have met with, is as good, & nearly resembles the prime Rate of Dorsetshire, & Herefordshire, in England; but the greatest Quantity of what may be styled good Wool, corresponds with the Kentish; except that no part of the American Fleece, grows so long, or is so firm as that is. the longest Wool here, is in general remarkably harsh, wirey & coarse. In every Fleece there are indeed three Quallities of Wool, which an intelligent Manufacturer will allways seperate, it is in part attended to by the Skin Dressers; but the Prices at which they sell,

bear no Proportion to the actual Variations in the Quallities, all of them are too high; & produce more, than was paid for the Skin the Pelt therefore is a net Proffit to the Dresser. The Wool is not, it is certain so carefully attended to as it deserves, mistaken Opinions have generated among American Farmers great Negligence of & Indifference to, that valuable Animal Sheep, They are too generally turn’d adrift, allmost all the Year, on Lands where no other Cattle can exist, hence they are generally tall, & light; supposing that they bite the herbage too close, the Farmer objects to turning them into his Grass Meadows, & Pastures, in the Spring, & in the Winter indifferent dry Hay is thier best Food; Many Advantages would however be derived to the Farmer from a better mode of treatment. Were his Ewes & Lambs in particular early in the Spring & so soon as the Frost moderates, fed a Month or Six Weeks in good meadow Ground (not swampy) they would give it an excellent Manure, eat off all rough Sods, tread the Land level & the Roots close, whereby the Crops of Grass would be more copious & the Hay much finer, & sweeter, than at present, It is a maxim with English Farmers that the manure of Sheep is of more Value than the Grass they eat, the Ewes by a great Supply of Milk strengthen thier Lambs, whose Wool obtains firmness in this early Stage, & the Wool of the Ewe allso, increases very considerably, & the Carcases of both improve in an equal Proportion. during the heat of Summer, most of the Sheep of America are either expos’d in open Lands without Shelter, or a regular supply of Water; or range in the Woods to browse on wild Grass, & the buddings of the Underwood, thier Wool of course remains short, & downy, & of weak Staple or is thin, harsh, & hairy. Instances of both I have seen in the same Neighborhood in Pensylvania, the Quallities, & the Weight of the Fleeces vary more in the same Districts, & on the same Soil than is seen in Europe, arising no Doubt from different treatment, If Sheep were fed during the Summer on good Grass herbage, Clover or Rhye the Wool would increase in Quantity, & Strength, & in general improve in Quallity too, but Sheds should be provided as Shelter during the excessive heat of Mid Day, & Water for them, at Will to resort to, & if pounded late at Night, & let loose early in the morning, both they & the Land would be materially benefitted above all during the Winter Turnips or some other moist roots, should be provided for

them, instead of Hay, these should at least form a considerable portion of thier Winter Food. The Wool of America is less oily (or according to the common Phrase, less Yolky) than any I ever saw in Europe, from hence I presume arises the allmost universal Defect of a sharp, spiry, & frequently a withered top or point this Circumstance I presume may be remedied by the improved Mode of feeding—On some Farms such an abundance of Weed is suffer’d to grow, where the Sheep range, that the whole Flock is so compleatly coverd with the Seeds (in particular the Spanish Needles) as to destroy allmost the whole of thier Wool. But there are Exceptions to these Evils; & the beneficial Effects evidently resulting from them, will no Doubt soon operate. In Pensylvania, & in Jersey, in York State, & in Connecticut some Flocks are well managed, & no State I apprehend is destitute of these Exceptions, producing better Wool than thier Neighbors on the same Soil, & an increas’d Quantity of 3 lb. & 4 lb. ⅌ Fleece. The Lands of America are calculated to admit of an allmost immense Addition of Wool when the Farmers shall have learnt thier Interest, by Examples of Improvement & Experience of Proffit. In Jersey there are as fine Sheep Walks as Nature ever formed, & of vast Extent, on which the same kind of Herbage would arise, as on the Sheep Downs of Dorsetshire—I am assured that the coarsest Sheep of Pensylvania improve very rapidly on these Lands, in thier present State, & The Wool they produce, proves that the Climate is not unfavorable.
        It may be said that the whole of the Wool now grown, is wrought up, but it must be admitted too, that it is done in a very expensive & equally defective manner—by domestick Labour; & it would be easy to prove, that the Farmer would be benefitted by selling his Wool & buying it again perfectly manufactured; & by employing his Family in the more simple, & equally necessary Manufacture of Linnens, these he may Compleatly finish in his own House, but Woollens have allways pass’d through many Operations which he cannot perform.
        Thus I hope the Fact of a present, & the Prospect of an important increased Supply of Wool is established.
        The next Article is Soap of which no Doubt exists of an ample Supply from the Manufactories of this Country.
        The very extensive Commerce of America enables her Merchants to import Oyl, & Dyestuffs, with equal Facility on the

Average, as England does. Oyl is wanted in Considerable Quantities & must be procured from Gallipoli, or Naples, from Oporto, or Seville (the Price at this latter Place seldom admits of its Exportation) the Freight & Insurance will be higher to America than it is to England, to counteract this, it may be consider’d of Importance with the State, to relax or relinquish the Duties—Dye Stuffs may be divided into three Classes—first such as America at present is known to yield—Second Such as must be imported untill they are, as it is presumed they will be manufactured here, & thirdly such as must allways be imported. Of the first, are Indico—Potash—Sumac.
        The second are Chemicals—as Aqua Fortis, Oyl of Vitriol—Copperas, Allum, & Orchol—these must be imported from England, at present, but ere long they will be manufactured here.
        Lastly, Cocheneal, from New Orleans, Vera, Cruz, or from Cadiz—Argol (or Wine Lees) from the Rhine, from Naples, Leghorn, & Oporto—Cream of tartar—from Italy. Madder from Holland—Woad from England (this probably should rank with the last Class) as allso small Quantities of the best pure grain Tin (necessary for dying Scarlets, Crimsons & other Colours on which Cocheneal is used)—Logwood from Jamaica or the Bay of Honduras—Brazil, Redwood, & Fustic from Tobago & other Islands. It is I think probable that the Woods of America will soon furnish excellent Substitutes for many of the Woods above stated but until such Discoveries are made these will be wanted. For the Machinery & Utensils, America allready furnishes every necessary Article—Timber in profusion, & New York can boast of as compleat an Iron foundery for this kind of Casting, as any in Europe—Copper Mines are discovering & for dying Furnaces a considerable Quantity will be wanted. Wire & Leather are ingeniously wrought into Cards at Boston, Flax grows in Abundance & may be made into twine for Weavers—& Paper Manufactories are establishing in Jersey from which Hot presses may be supplied.
        Mill Seats abound, One in particular has attracted my Notice, being situated within a convenient Distance of New York, in a very populous Country where the Lands are fertile, & pleasant, & provisions plenty, & cheap—& above all is near to the Situation before described, as so advantageous a part of Jersey, for good Wool.
        
        Lastly as to manual Labour, the Scarcity, & high Price of this, is certainly one of the most serious Difficulties to be encountered, but is not insurmountable, it must be abridged as much as possible by Machinery, which may here without hazard be used to its fullest Extent. Many Men, & Families from England will join thier old Employers here, with firm Attachments, & others will from the Circumstances of the times, be induced cheerfully to prefer a peacefull Employment in this Country, to the Hazard of Want, of War in thier own, but they must be frank’d hither, & taken into Wages immediately on thier Arrival; These will instruct the Children of the Country, & train up in Apprenticeships a succession of usefull Manufacturers. The Expence of Labour is high. Those of Agency in London, or other Sea ports, Freights, Insurance, & Duties on the Goods now imported, amount to a serious Sum allso—After all however, it may be repeated, that the Difficulties will be Considerable—The Expence & Risk of bringing over Europeans, the Losses on the first Experiments on Wool, the Injury & Delay that will occur in instructing the first Set of Apprentices, will not be among the least of them: it will be a long time before any Considerable Proffit can be fairly Calculated on, even with every Support that can be afforded.
        The Capital to be employed in such an Undertaking as is here alluded to, should not be less than ten thousand, & need not be more than twenty thousand Guineas.
        Much of the Wool of America is calculated for cloathing the Army but the Colour in general Use, Blue, is very expensive both as to Ingredients used, & the Labour required. On a rich Brown two thirds of the Labour, & one half of the Expence of Dying would be saved, White Serges for Linings may be made with Convenience.
        To conclude, I would remark that the Manufacture of American Wool, appears to me to possess a superior Claim to, & merits the Patronage of the Country, more than, that of Cotton or of Wool imported from any other part of the World, as it will tend more to the Improvement of Agriculture, & a Consequent Increase of the Value of Land, produce an Addition, by the Increase of Sheep, to the Supply of the most wholesome animal Food, & generally beget a Spirit of active Industry throughout every Class of Society. whereas if the Staple Article is extracted

from foreign Markets, few of these beneficial Consequences can be produced.
      